                                                Case 3:14-cr-00175-WHA Document 966 Filed 01/16/19 Page 1 of 1



  UNITED STATES DISTRICT COURT                                                                            TRANSCRIPT ORDER                                                                    COUR T U S E O N L Y
 NORTHERN DISTRICT O F CALIFORNIA                                                                                                                                                                DUE DATE:
             CANO 435
                                                                                              Please use one form per court reporter.
                                  I                                                               CIA counsel please use Form C/A24
         (CANO Rev. 08/2018)                                                                  Please read instructions on next page.

la. CONTACT PERSON FOR THIS ORDER                                                2a.CONTACT PHONE NUMBER                                                3. CONTACT EMAIL ADDRESS
Abbie Chin                                                                      (415) 749-1800                                                           achin@clarencedyer.com
lb. ATTORNEY NAME (if different)                                                 2b. ATTORNEY PHONE NUMBER                                              3. ATTORNEY EMAIL ADDRESS
 Kate Dyer                                                                       (415) 749-1800                                                           kdyer@clarencedyer.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                 5. CASE NAME                                                                           6. CASE NUMBER

Clarence Dyer & Cohen LLP                                                                                  USA v. Pacific Gas and Electric Company                                                 CR14-0175WHA
899 Ellis Street
San Francisco, CA 94109                                                                             -- 8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-+ 0 FTR                                      0 APPEAL           x CRIMINAL          0 In forma pauperis (NOTE: Court order for transcripts must be attached)

JoAnne Bryce                                                                                              x NON-APPEAL       0 CIVIL            CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:
                                                                                                                                                                                                          -          -
                                                                                         b.       SELECT FORMAT(S) (NOTE: ECF access is included


                                                                                                     I I I I                                                               I I
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                                  DELIVERY TYPE ( Choose one per line)
                                                                                                  with purchase of PDF, text, paper or condensed.)
                                                                                                                                                        C.


      DATE           JUDGE             TYPE                   PORTION                       PDF        TW/ASCII      PAPER   CONDENSED    ECF ACCESS   ORDINARY   14-Day   EXPEDITED    3-DAY       DAILY      HOURLY    REALTIME
                                                 If requesting less than full hearing.    (emai0        (email)                (email)       (web)     (30-day) 1           (7-dayJ               (Next day) I (2 hrs) I
                     (inrtials)     (e.g.CMC)   specify portion (e-1< witness or time)

08/15/2017          WHA             Status      full hearing
                                                                                              •           0           0          0           0           0         0         0           (9         0          0           0
                                                                                              0           0           0          0           0           0         0         0           0          0          0           0
                                                                                              0           0           0          0           0           0         0         0           0          0          0           0
                                                                                              0           0           0          0           0           0         0         0           0          0          0           0
                                                                                              0           0           0          0           0           0         0         0           0          0          0           0
                                                                                              0           0           0          0           0           0         0         0           0          0          0           0
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                         12. DATE
11. SIGNATURE
                                                         �
                                   ..,._
                                    �                                                                                                                                        01/16/2019
                                  /�/
        Clear Form                                                                                                                                                                      Save as new PDF
